Per Curiam.

Respondent was admitted to the Bar in the November 1937 Term of the Second Department. He is charged with failing to prosecute an action for personal injuries brought by him on behalf of clients, and also failure to co-operate with the Committee on Grievances. He did not appear pursuant to letter requests of the committee. "When a subpoena was served he asked for a postponement and appeared on May 25, 1965, the adjourned date. He was requested to furnish a statement setting forth his position with respect to Charge I, but did not do so. He failed to respond to other requests and subpoenas. He did not interpose an answer to the charges, failed to appear at the hearing, and was not represented by counsel.
The Referee has sustained the charges. The findings of the Referee are confirmed.
Respondent is a widower with four small children, one of whom is a victim of a congenital heart condition, and has been hard-pressed in taking care of his home and meeting his professional obligations. We prefer to believe that he is a victim of circumstances, and therefore we incline toward leniency. Professional standards must, however, be maintained, and towards that end we feel that respondent should be suspended for two years.
Upon any application for reinstatement, respondent will be required to explain his failure to appear and answer the charges.
Botein, P. J., Stevens, Eager, Capozzoli and McNally, JJ., concur.
Respondent suspended for a period of two years, effective May 26, 1967.